

117 S2832 IS: No NFIP Subsidies for Millionaires Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2832IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Lee (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prohibit the National Flood Insurance Program from providing flood insurance subsidies for single-family residences that are valued at more than $1,000,000, and for other purposes.1.Short titleThis Act may be cited as the No NFIP Subsidies for Millionaires Act.2.Prohibition on flood insurance subsidies for single-family homes valued at over $1,000,000Section 1307 of the National Flood Insurance Act of 1968 (42 U.S.C. 4014) is amended—(1)by redesignating subsection (h) as subsection (i); and(2)by inserting after subsection (g) the following:(h)Prohibition on subsidies for single-Family homes valued at over $1,000,000The premium rate for flood insurance under this title for a property consisting of 1 residence with an assessed value, at the time of acquiring or renewing the flood insurance policy, of more than $1,000,000—(1)shall be based on sound actuarial principles; and(2)shall not be subject to any cap on the increase in the premium rate for flood insurance..